DETAILED CORRESPONDENCE
Summary
This Office Correspondence is based on the Amendment filed with the Office on 25 February 2021, regarding the NGK Insulators, Ltd. application.

Claims 1-10 are currently pending and have been fully considered.

The objection of drawings has been withdrawn. 

	Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest reference to the instant claims is a US Patent Application Publication to Miyashita, et al. (US 2009/0120791 A1). Miyashita discloses a gas sensor formed from laminated solid electrolyte layers ([0042]). Within the solid electrolyte layers are formed a buffering space (23; [0044]), a first chamber "for adjusting the oxygen partial pressure in a to-be measured gas" (18; [0044]), and a second chamber "for finely adjusting the oxygen partial pressure in a to-be-measured gas and further measuring the oxide (e.g., nitrogen oxygen NOx) in the to-be-measured gas" (20; [0044]). These various chambers can correspond to the recited main oxygen concentration adjustment chamber, auxiliary oxygen concentration adjustment chamber, and a measurement chamber. Additionally, one could take the surface orifice of the taught gas inlet (22) to correspond to the claimed gas introduction port, and deem the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	3 March 2021